DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.

Response to Amendment
	The amendment filed 08/01/2022 has been entered. Claims 1-12 and 14-23 remain pending in the application. Applicant' s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Final Office Action mailed 03/01/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the encoder reader and the encoder track are inside the strain wave gear system, as required by claim 19, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:
Claim 1 line 17 reads “being is configured”, --being configured-- is suggested.
Claim 8 line 2 reads “the output flange”, --the outwardly protruding flange-- is suggested.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 16-20 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 lines 4-5 recite the limitation “an outer flange that does not face the outer ring”. First, it is unclear what is required for the outer flange to “face’ or “not face” the outer ring. Second, from Fig. 12B of the instant application, it appears that the outer flange 1227 has an outer surface that “faces” the outer ring 1202. 
Claim 23 lines 2-3 recite the limitation “a second outwardly protruding flange…that does not face the outer ring”. First, it is unclear what is required for the outwardly protruding flange to “face’ or “not face” the outer ring. Second, from Fig. 12B of the instant application, it appears that the outwardly protruding flange 1212 has an outer slanted surface that “faces” the outer ring 1202.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 8, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 20070110554 A1) in view of Orsi (US 5178031 A).
Regarding claim 1, Ono discloses a strain wave gear (see Fig. 3) comprising: an outer ring (K); an inner ring (26, 29) within the outer ring and rotatable within the outer ring, the inner ring comprising an internally toothed gear (26b); a flex spline (25) within the inner ring, the flex spline comprising a flexible part comprising an externally toothed gear; a wave generator (22) within the flex spline, the wave generator being rotatable relative to the flex spline and being configured to flex the flexible part in a radial direction to partly mesh the externally toothed gear with the internally toothed gear; wherein the wave generator is configured to rotate to move meshing positions of the internally toothed gear and the externally toothed gear to cause the inner ring to rotate relative to the outer ring (see paragraph [0029], wherein [w]the circular spline 26 rotates, the second output shaft 29 rotates about the axis L2); wherein the inner ring comprises an outwardly protruding flange (29) that extends beyond the outer ring (along axis L2); wherein the outwardly protruding flange extends outwardly relative to the inner ring (see Fig. 3), the outwardly protruding flange being configured to enable direct connection to an object (30) to be driven by the strain wave gear, and the outwardly protruding flange comprising one or more mechanical elements (B5) configured to connect to the object (see Fig. 3). Ono fails to disclose the flange and the inner ring being a single body. However, Orsi teaches the flange (see Fig. 4, left flange portion of 21) and the inner ring (21) being a single body (see Fig. 4). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Ono with a flange and the inner ring being a single body, as taught by Orsi, to reduce the number of parts during assembly which allows for reduced costs, reduced assembly time and easier repair and/or replacement. Additionally, it has been held that "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Regarding claim 2, Ono discloses at least one internal bearing (see Fig. 3) at least partly between the inner ring (26, 29) and the outer ring (K). 
Regarding claim 3, Ono discloses the at least one internal bearing comprises an outer racer in the outer ring (see Fig. 3). 
Regarding claim 4, Ono discloses the at least one internal bearing comprises an inner racer (see Fig. 3), the inner racer comprising a separate part (29), the inner ring having an end (left side of 26 in the figure) that is coaxially connected to the inner racer (see Fig. 3). 
Regarding claim 5, Ono discloses at least a part of the outer racer is integrally formed in the outer ring (see Fig. 3).
Regarding claim 8, Ono fails to disclose the internally toothed gear and the output flange comprise a single part. However, Orsi teaches the internally toothed gear (see Fig. 4, internal gear of 21) and the output flange (left flange portion of 21) comprise a single part (see Fig. 4). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Ono with an internally toothed gear and the output flange to comprise a single part, as taught by Orsi, to reduce the number of parts during assembly which allows for reduced costs, reduced assembly time and easier repair and/or replacement. Additionally, it has been held that "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Regarding claim 10, Ono discloses an input shaft (15, 17) configured to rotate the wave generator inside the flex spline (see Fig. 3), the input shaft being supported by the inner ring (26, 29) via at least one support bearing (bearing between 27 and 29).
Regarding claim 12, Ono discloses the input shaft (15, 17) comprises an outer annular flange (out flange of 17) configured to support the at least one support bearing (via 27).

Allowable Subject Matter
Claim 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 17-20 and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejections that were necessitated by an amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/Primary Examiner, Art Unit 3658